Citation Nr: 0934735	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-01 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1972.  The claimant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 administrative 
decision of the Department of Veterans Affairs (VA) education 
processing center at the Muskogee, Oklahoma Regional Office 
(RO).


FINDINGS OF FACT

1.  An August 1996 rating decision first awarded the Veteran 
a total and permanent disability rating for service-connected 
disability effective from June 1996.

2.  In August 1997 VA mailed notice of the awarded to the 
Veteran's last address of record.

3.  The claimant is the Veteran's daughter and she was born 
in September 1976.

4.  In September 2007, the claimant filed her claim for DEA 
benefits under Chapter 35.

5.  The Veteran became entitled to a permanent and total 
disability on a date between the claimant's eighteenth and 
twenty-sixth birthdays.

6.  While the claimant was never afforded an opportunity to 
select the beginning date of her DEA benefits under Chapter 
35, the Board finds that the date that would be most 
advantageous to her is the date in August 1997 that the 
Veteran was mailed notice that VA found him totally and 
permanently disabled.

7.  The claimant filed her September 2007 claim for DEA 
benefits under Chapter 35 more than eight years after the 
Veteran was mailed the August 1997 notice of his award.

8.  The claimant had not commenced a period of approved VA 
training or higher education prior to September 2007.


CONCLUSION OF LAW

The basic eligibility criteria for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 
2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041, 21.3043 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that VA's duty-to-
assist and notification obligations, set out in 38 U.S.C.A. § 
5103 (West 2002 and Supp. 2008) and 38 C.F.R. § 3.159(b) 
(2008), are not applicable to claims such as the one decided 
herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties 
to notify and assist, is not applicable to cases involving 
the waiver of recovery of overpayment claims, pointing out 
that the statute at issue in such cases was not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  The statute at issue in this case also is 
not found in Chapter 51 (rather, in Chapter 35).

In any event, the pertinent facts in this case are clear and 
the law is dispositive. There is no additional information or 
evidence that could be obtained to substantiate the claim.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, the Board will now proceed to adjudicate the 
merits of this appeal.

Analysis

Basic eligibility for DEA benefits under Chapter 35 is 
established in one of several ways, including being the child 
of a Veteran who has a total and permanent disability rating 
from a service-connected disability.  38 U.S.C.A. § 
3501(a)(1)(A) (West 2002); 38 C.F.R. § 21.3021 (2008).  

As to the time period in which the claimant was obligated to 
file her claim for DEA benefits under Chapter 35, 38 U.S.C.A. 
§ 3512(a)(3) provides that if VA "first finds" that the 
parent from whom eligibility is derived has a service-
connected total and permanent disability after the eligible 
person's eighteenth birthday, but before the person's twenty-
sixth birthday, the eight-year period of eligibility shall 
begin on the effective date of the permanent and total 
rating; the date of the decision establishing such a rating; 
or any date in between, which ever is more advantageous to 
the dependent child if: (A) the Secretary approves the 
beginning date; (B) the eligible person elects that beginning 
date within 60 days of written notice by VA of that person's 
opportunity to make such election, such notice including a 
statement of the deadline for the election imposed under this 
subparagraph.

The term "first finds" is defined as the effective date of 
the rating or date of notification to the Veteran from whom 
eligibility is derived establishing a permanent and total 
rating, whichever is more advantageous to the eligible 
person. 38 U.S.C.A. § 3512(a)(3), (d).  

In other words, and as applicable to this case, if VA 
determines that a Veteran has a permanent and total 
disability on a date between his dependent child's eighteenth 
and twenty-sixth birthdays, and the dependent child so 
elects, the period of eligibility may begin on the effective 
date of the permanent and total rating; the date the Veteran 
is informed of the decision establishing such a rating; or 
any date in between, which ever is more advantageous to the 
dependent child.  The eligibility period would then end eight 
years from the beginning date.

With the above criteria in mind, the Board notes that an 
August 1996 rating decision granted the Veteran a total and 
permanent disability rating for a service-connected 
disability effective from June 1996.  In August 1997, VA 
mailed the Veteran notice of this decision to his last 
address of record.  

Over ten years later, in September 2007, the claimant filed 
her application for the receipt of DEA benefits under Chapter 
35.  In this application, she reported that she was the 
Veteran's child.  She also indicated that her date of birth 
was in September 1976, which date is confirmed by the birth 
certificate received by VA in October 2007.

Initially, the Board notes that the claimant does not 
challenge the June 1996, effective date and nothing in the 
record shows that the total and permanent disability rating 
for the service-connected disability was effective any other 
day other than in June 1996.  Likewise, the claimant does not 
challenge the August 1997 notice date and nothing in the 
record shows that the notice was mailed on any other date or 
not mailed to the Veteran's last address of record.  
Moreover, nothing in the record contradicts the fact that the 
claimant is the Veteran's daughter and that the Veteran is in 
receipt of a permanent and total disability rating.  

Next, the Board finds that since the claimant was born in 
September 1976, she was 19 years old when VA granted the 
Veteran a total and permanent disability rating for a 
service-connected disability effective in June 1996; she was 
20 years old when VA mailed the Veteran notice of his award 
in August 1997; reached the age of 26 years in September 
2002; and was 30 years old when she first filed her claim for 
DEA benefits under Chapter 35 in September 2007.  

Therefore, under 38 U.S.C.A. § 3512(a)(5); 38 C.F.R. § 
21.3040(d), the claimant established her eligibility for DEA 
benefits under Chapter 35 after her eighteenth birthday and 
before her twenty-sixth birthday.

Next, while the claimant was never afforded an opportunity to 
select the beginning date of DEA benefits under Chapter 35, 
the Board finds that the date that is most advantageous to 
her is in August 1997 (the date that the Veteran received 
notice that VA found him totally and permanently disabled), 
because this date gave her the greatest amount of time to 
fill her claim.  

With the August 1997 date as the beginning date for her DEA 
benefits under Chapter 35, she had eights year (i.e., until 
August 2005), to file her claim.  However, a review of the 
record on appeal shows that she did not file her claim until 
September 2007 - over two years after her time to file her 
claim had run out.  Therefore, her claim was not timely even 
applying the "first find" rule.  38 U.S.C.A. § 3512(a)(5); 
38 C.F.R. § 21.3040(d).  

While the claimant contends that she was unaware of her 
eligibility for DEA benefits under Chapter 35 until shortly 
before she filed her claim and had she known she would have 
filed earlier, the Board finds this explanation is without 
merit as ignorance of the law is no excuse.  Bryan v. West, 
13 Vet. App. 482, 486-87 (2000).  The Supreme Court of the 
United States has held that everyone dealing with the 
government is charged with knowledge of federal statutes and 
lawfully promulgated agency regulations.  Fed. Crop Ins. Corp 
v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 1, 92 L.Ed. 10 
(1947).  Thus, regulations are binding on all who seek to 
come within their sphere, "regardless of actual knowledge of 
what is in the [r]egulations or of the hardship resulting 
from innocent ignorance."  Id, at 385, 68 S.Ct. 1.

Moreover, while she asks for an exception to be granted to 
allow her to receive DEA benefits under Chapter 35 the 
claimant has not shown, nor is the Board aware, of any basis 
to exempt her from application of these regulations.  In this 
regard, because she has not argued and the record does not 
show that prior to September 2007 she commenced a period of 
approved VA training or higher education, the exceptions at 
38 U.S.C.A. §3512(a)(5) and 38 C.F.R. §§ 21.3041(e)(2), 
21.3042(e) do not apply to the current appeal.

Therefore, since the claimant first filed her claim for DEA 
benefits under Chapter 35 more than eight years after the 
Veteran received notice that VA found him totally and 
permanently disabled, the Board finds that there is no lawful 
basis for VA to grant her DEA benefits under Chapter 35 - the 
Board is bound by the governing laws and regulations.  38 
U.S.C.A. §§ 3501, 3512; 38 C.F.R. §§ 21.3021, 21.3040, 
21.3041.  

Accordingly, the Board must find that the claimant is not 
eligible to receive DEA benefits under Chapter 35 as a matter 
of law and her claim must be denied.  See Sabonis, supra.  
Where the law, rather than the facts, is dispositive, the 
benefit of the doubt provisions as set forth in 38 U.S.C.A. 
§ 5107(b) (West 2002) are not for application.


ORDER

Basic eligibility for Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, is 
denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


